Dismissed and Memorandum Opinion filed April 9, 2009







Dismissed
and Memorandum Opinion filed April 9, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00224-CV
____________
 
GEORGIA MAY COLLINS, Appellant
 
V.
 
MEMORIAL HERMANN HOSPITAL SYSTEM, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 912183
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 2, 2009.  On April 2, 2009, appellant
filed a ANotice of Nonsuit With Prejudice.@  There is no provision in the Rules
of Appellate Procedure for a nonsuit of an appeal.  Therefore, we construe this
to be a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
 
 




The
appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Anderson, Guzman, and Boyce.